19 F.3d 30
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth D. BENDICKSON, Defendant-Appellant.
No. 93-10411.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 24, 1994.*Decided March 3, 1994.

Before:  SCHROEDER, CANBY, and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Kenneth D. Bendickson appeals his conviction imposed following entry of an unconditional guilty plea to attempt to manufacture methamphetamine and aiding and abetting, in violation of 21 U.S.C. Secs. 846, 841(a)(1), and 18 U.S.C. Sec. 2, and use of a weapon in narcotics trafficking, in violation of 18 U.S.C. Sec. 924(c).  Pursuant to  Anders v. California, 386 U.S. 738 (1967), Bendickson's counsel submitted a brief stating that he finds no arguable issues for review and filed a motion to withdraw as counsel of record.  Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.  Accordingly, counsel's motion to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3